Citation Nr: 9931837	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 1972 
and from November 1974 to November 1978.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

By a June 1997 rating decision, the RO denied entitlement to 
service connection for hearing loss with tinnitus.  The 
veteran did not file a notice of disagreement to this adverse 
decision.  Therefore, this issue in not in an appellate 
status before the Board.  See In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision).

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

In order to avoid potential prejudice to the veteran, a 
remand is required to correct a procedural defect that is 
essential for a proper appellate decision.  See 38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. § 19.9 (1999).

The VA Form 9 dated in August 1996 referable to the right 
foot injury includes a request for a personal hearing and 
bears the following mailing address: 13272 Raven Street, 
Sylmar, California. By a letter dated in August 1996, the RO 
informed the veteran of the scheduled October 1996 hearing.  
A VA Form 119 dated in October 1996 reflects that the veteran 
requested to reschedule the hearing.  By letter, dated in 
November 1996, the RO informed the veteran of the January 
1997 hearing date.  A December 1996 VA Form 119 reflects that 
the veteran was an inpatient at the VA Medical Center in West 
Los Angeles.  The document bears 11301 Wilshire Boulevard, 
Bldg 212, Floor 2, Los Angeles, California, as his mailing 
address.  By a January 1997 letter, the veteran informed the 
RO that he did not receive the notice of the hearing, that he 
had become homeless, and that he had become a resident at the 
Haven in October 1996.  He provided 11301 Wilshire Boulevard, 
Bldg. 212, 2nd Floor, Los Angeles, California, as his mailing 
address.  The veteran requested that his hearing be 
rescheduled.  The veteran attended a VA examination in March 
1997.  The VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, dated March 9, 1997 and executed by 
the veteran for that examination bears the following mailing 
address: 11301 Wilshire Boulevard, Bldg 214, Room 231-3, Los 
Angeles, California.  A VA letter dated March 17, 1997 
informed the veteran that his personal hearing was 
rescheduled for April 1997 at the RO.  This letter was 
returned to the RO stamped undeliverable, moved-no forwarding 
address.  The letter bears the following mailing address: 
11301 Wilshire Boulevard, Bldg 212, Floor 2, Los Angeles, 
California.  The Board notes that the veteran's last name was 
misspelled.  

A handwritten memorandum by the RO dated April 24 reflects 
that the veteran failed to report for the hearing due to an 
undeliverable notice.  A June 1997 VA letter with a rating 
decision on an unrelated claim was forwarded to 13272 Raven 
Street, Sylmar, California.  That letter was not returned to 
the RO as undeliverable.  A July 1998 VA Form 119 reflects 
per the veteran's ex-roommate that the veteran does not live 
at 13272 Raven Street, Sylmar, California any more and that 
he had moved quite a while ago.  The claims folder bears 
correspondence received from the U.S. Postmaster in July 1998 
that reflects mail [for this veteran] is delivered to the 
address given, 13272 Raven Street, Sylmar, California.  A 
November 1998 VA letter with a supplemental statement of the 
case enclosed as regards the issue currently on appeal was 
returned undeliverable, moved left no address.  That VA 
letter was addressed to 11301 Wilshire Boulevard, Bldg 212, 
2nd Floor, Los Angeles, California.  Based on the foregoing, 
the record does not reflect that the RO attempted to contact 
the veteran at the most recent address of record as reflected 
on the VA Form 21-2545 dated March 9, 1997.  Therefore, VA 
has not met its duty to advise under 38 U.S.C.A. §§ 5103, 
5104 (West 1991 & Supp. 1999).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

The RO should contact the veteran by 
mail, at 11301 Wilshire Boulevard, Bldg 
214, Room 231-3, Los Angeles, California 
90073, to clarify whether he still 
desires a personal hearing at the RO.  
Along with this mailing, the RO should 
enclose a copy of the Supplemental 
Statement of the Case, dated September 
1998.  If the veteran desires a personal 
hearing, the RO should scheduled the 
veteran for such hearing, and the veteran 
(and his representative) he should be 
advised of date, time, and place of the 
such hearing.  All communications with 
the veteran and his representative 
regarding the scheduling of the personal 
hearing should be documented in the 
claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

